Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/21 has been entered.
Claims 80-81 are amended.  Claims 112-114 are added.  Claims 80-114 are pending.
Claim Rejections - 35 USC § 112
Claims 80-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment filed on 11/20/20, applicant amends claims 80 and 81 to add the limitation, “ wherein the pre-hydrated pea protein is hydrated in the absence of modified starch”.  The negative limitation of “ in the absence of modified starch” is not supported by the original disclosure.  Negative limitation cannot be added unless it is specifically disclosed or there is positive inclusion to allow for the exclusion.  In the instant situation, there is no disclosure of the hydrating in the absence of modified starch or hydrating in the presence of modified starch to allow for the exclusion.  There is no disclosure of modified starch in connection to the pre-hydration of the pea protein.  Applicant points to examples 18-20 and paragraph 0124.  However, the paragraph and the example only disclose prehydrating the protein; there is no mention of absence or presence of modified starch.  Also, only example 20 shows 
Claim Rejections - 35 USC § 103
Claims 80-82,85-101,104-114 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursier ( 2011/0305740).
For claims 80,81,90,114, Boursier discloses a composition  comprising at least one protein and at least one starch hydrolysate and a method of making the composition by combining the protein and starch.   Starch hydrolysate is a modified starch.  While Boursier does disclose other proteins, the composition does not require that all proteins are included.  Paragraph 0154 discloses a granulated powder comprises pea proteins and starch hydrolyzates.  Thus, Boursier discloses a composition that does not comprise wheat protein, soy protein, cellulose. The composition functions as an emulsifier.  The protein used is pea protein.  For claims 89,107, the pea protein can be concentrate or isolate.  For claims 97,98,100,109,111, the composition is used in food products including sauces, emulsions.  For claims 99,110 the use of the composition in food products including sauces, emulsions inherently includes the step of mixing and integrating the composition with substance that is immiscible because sauces and emulsions contains substance that is immiscible.  The composition can also contain additives such as flavors, stabilizers, excipients, lubricants, preservatives etc...  Boursier discloses in paragraph 0109 that it is possible to envision preparing one aqueous suspension to be spray-dried per constituent.  The  limitation of “ wherein the pre-hydrated pea protein is hydrated in the absence of modified starch” does not define over Boursier.  In paragraph 0111, Boursier discloses “ for a dry composition of pea protein, i.e in the form of a powder which is then diluted in water or from a floc of vegetable protein, and preferably of pea proteins”.  In paragraph 0112, it is disclosed “ the floc of pea proteins is obtained by milling the vegetable flour and preferably pea flour, resuspending this milled flour in water and then fractionating the suspension”.  There is no disclosure of modified starch in the dilution with water or in 
The limitation of “ for use an an emulsifying agent “ is an intended use which does not determine the patentability of the composition.  Furthermore, Boursier discloses the same composition; thus, it inherently possesses the same intended use.  The property of " about 60%-100% of the emulsifying properties of a natural egg" is obvious in the Boursier composition because it contains the same ingredients as claimed.  The protein selected includes pea protein; thus, the composition does not contain wheat protein and soy protein.  As to the pea protein being “ pre-hydrated pea protein”, how the protein is prepared does not determine the patentability of the composition.  In any event, Boursier discloses in paragraph 0111, “ pea protein in the form of a powder which is then diluted in water”.  Diluting the pea protein in water hydrates the protein which form “ pre-hydrated pea protein”.  Paragraph 0112 also discusses suspending pea flour in water and fractionating the suspension to isolate protein-rich fraction.  Thus, the pea protein is prehydrated.  Boursier also discloses in the same paragraph that the floc can be used as it is or suspended.
Boursier does not specifically disclose the property recited in claims 80-81, the ratios in claims 81,85-87,90,93-94,104,105  the pea protein is yellow pea as in claims 82,91,101 and the inclusion of gum as in claims 88,95,106.
Boursier discloses the weight ratio of the pea protein to the starch hydrolyzates is between 99:1  and 1:99.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one ordinary . 
Claims 83,92,102 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursier (2011/0305740) in view Kameo ( 2010/0151105).
Boursier does not disclose the starch hydrolyzates are obtained from waxy maize.
Kameo discloses a grain powder composition comprising gelatinized modified starch and wheat protein.  The amount of protein is .5-4 parts by mass with respect to the total 100 parts by mass of the starch and flour.  Raw material for the modified starch includes waxy corn starch. ( see paragraphs 0013,0038)
It would have been obvious to obtain the starch hydrolyzates from any known source of starch and Kameo shows that waxy corn starch is known and used in composition containing protein.
Claims 84,103 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boursier in view of Monagle ( 2004/0043127).
Boursier does not disclose the inclusion of fat in the composition.

It would have been obvious to one skilled in the art to add a surfactant as taught in Monagle to the Boursier to obtain the benefit taught in Monagle; soybean oil is a fat.
Claims 80-82,84-91,93-101,103-114 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li ( 2013/0052304) in view of Satow et al ( 2011/0008522) and Boursier ( 2011/0305740).
With respect to claims 80-81, 84,103,88,95,106,90,114,Li discloses a composition for egg substitution and a method of making the composition by combining the ingredients.  The composition comprises 1-60% wheat protein, 1-30% fat or oil, 5-30% polysaccharides and  0-10% food gums selected from xanthan gum, guar gum, carrageenan etc...  The supplementary proteins are can be milk protein, peanut protein, sunflower protein .  The composition contains modified starches.  The egg replacers have properties similar to those of real egg in terms of water dispersing ability, emulsion and gelling properties.    With respect to claim 90,  Li discloses the composition is made by combining the ingredients including protein and starch to make the composition.    With respect to claims 97,108, Li discloses using the composition in food products  ( see paragraphs 0019,0020,0022,0025,0026,0034,0037,0039,0056,0060,0068-0072,0075,0079)
The limitation of “ for use as an emulsifying agent in the production of a food product” in claims 80-81" is an intended use which does not determine the patentability of the product. Li discloses the egg substitute has the emulsifying properties of real egg; thus, it meets the claimed emulsifying properties.
Li does not disclose  adding pea protein that is prehydrated, the modified starch and the property as in claims 80-81, the ratio of pea protein and modified starch as in claims 81,85-87,90,93-94,104-105,the pea protein is yellow pea protein as in claims 82,91,101, the pea protein in the form of 
Satou et al discloses a full-fat soybean flour containing composition that functions as egg-substitute composition.  They teach to add a plant starch so that a favorable texture can be imparted to the food prepared using the composition.  Particularly, in the case of baked foods and steamed foods, favorable leavening can be achieved by containing the plant starch.  The plant starch used is not particularly limited and includes maize starch, potato starch, modified starch such as crosslinked potato starch.  The amount of starch used is up to 30%.  ( see paragraphs 0082,0083)
Boursier discloses a granular powder comprising protein and a modified starch.  The powder is used in food products to function as emulsifier.  Pea protein is used as the protein source.  Boursier discloses the value of pea proteins lies in their good emulsifying capacities, their lack of allergenicity and their low cost which makes an economical functional ingredients.  Furthermore, pea proteins contribute favorably to sustainable development and their carbon impact is very positive.  Pea proteins are water-soluble which makes it possible to envision incorporation them into emulsions.  The pea protein used can be pea protein concentrates or pea protein isolate. ...  Boursier discloses in paragraph 0109 that it is possible to envision preparing one aqueous suspension to be spray-dried per constituent.  Boursier discloses in paragraph 0111, “ pea protein in the form of a powder which is then diluted in water”.  Diluting the pea protein in water hydrates the protein which form “ pre-hydrated pea protein”.  Paragraph 0112 also discusses suspending pea flour in water and fractionating the suspension to isolate protein-rich fraction.  Thus, the pea protein is prehydrated.  Boursier also discloses in the same paragraph that the floc can be used as it is or suspended.   ( see paragraphs 0037,0038,0060,0069,0070,0071)
Li discloses the egg substitute composition includes 1-60% wheat protein.  The wheat protein is used for emulsifying purpose because the wheat protein is emulsified in the presence of selective fat or .  
Claims 83,92,102 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Satou and Boursier as applied to claims 80-82,84-91,93-101,103-111 above, and further in view of  Kameo ( 2010/0151105)

Kameo discloses a grain powder composition comprising gelatinized modified starch and wheat protein.  The amount of protein is .5-4 parts by mass with respect to the total 100 parts by mass of the starch and flour.  Raw material for the modified starch includes waxy corn starch. ( see paragraphs 0013,0038)
Li does not limit the source of polysaccharide and Satou discloses the starch used is not particularly limited.  It would have been obvious to one skilled in the art to select waxy maize starch as an obvious matter of choice.  Waxy maize starch is known in the art to be used in composition containing protein as shown in Kameo. 
Response to Arguments
Applicant's arguments filed 4/1/21 have been fully considered but they are not persuasive.
With respect to the 112 new matter rejection, applicant argues that the specification discloses compositions of pea protein and modified starch throughout the specification which allows for its exclusion.  This argument is not persuasive.  The disclosure of the modified starch is with the composition.  There is no disclosure of modified starch or lack of modified starch during the pre-hydration of the pea protein.  Thus, there is no support for the limitation of “ the pre-hydrated pea protein has been prehydrated in the absence of modified starch”.
 With respect to the 103 rejection, applicant argues that the Boursier does not teach pre-hydration of pea protein for at least 1 hour and in fact teaches away from it .  Applicant states Boursier teaches wetting a pea protein and starch composition and not hydration.  Applicant points to the wettability, dispersibility and solubility in water as disclosed in Boursier.  This argument is not persuasive.  The wettability referred to by applicant is the property of the final composition.  In paragraph 0111, Boursier specifically discloses “ for a dry composition of pea protein, i.e in the form of a powder which is then diluted in water or from a floc of vegetable protein, and preferably of pea 
Applicant argues that the instant claims provide compositions that are substantially thicker than what is taught by Boursier.  This argument is not persuasive because there is no degree of thickness claimed and applicant has not submitted any comparative showing of thickness emulsion using the claimed composition versus the Boursier composition.  Applicant refers to the figures but the showing is not against the closest prior art. Applicant states Boursier’s instant wetting time of the starch protein mixture is similar to the composition made without pre-hydration of the protein( the control ) of figure 11.  This statement is without basis.  The wetting time is the property of the final composition.  It is not an indication of the pea protein.  The examiner has pointed out above the teaching of hydrating of protein before it is used to form the granulated powder.  
With respect to the rejection over the Li in view of Boursier.  Applicant argues the rejection based on the same reasoning over Boursier.  The argument is not persuasive for the same reason set forth above.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 10, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793